Citation Nr: 0726710	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-41 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant has active military service from March 1980 to 
September 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
in which the RO denied service connection for low back pain, 
asthma, and a left foot condition.  The appellant filed a 
notice of disagreement (NOD) in September 2003, and the RO 
issued a statement of the case (SOC) in November 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in December 2004.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In January 2006, the undersigned granted the appellant's 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 
(2005).

In a February 2006 decision, the Board denied the claims for 
service connection for a low back disability and for chronic 
asthma; hence, these matters are no longer in appellate 
status.  At that time, the Board remanded  the claim for 
service connection for left foot disability to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  After 
completion of the requested development, the AMC continued 
the denial of the veteran's remaining claim (as reflected in 
a June 2007 supplemental SOC (SSOC)), and returned the matter 
to the Board for further appellate consideration.  

As a final preliminary matter, the Board notes that, during 
his Board hearing, it appears that the veteran may have 
raised a claim for service connection for hepatitis C.  As 
this matter has not been adjudicated by the RO, it is not 
properly before the Board; hence, the matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  No chronic foot disability was shown in service or 
several years thereafter, and the only competent medical 
opinion that addresses the etiology of current left foot 
disability weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for left foot disability 
are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, RO and AMC letters issued in July 2003 and 
March 2006 provided notice to the appellant regarding what 
information and evidence was needed to substantiate a e 
service connection claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  An April 2007 letter notified 
the veteran that he was being scheduled for examination, 
reiterated information concerning who would get what 
evidence, and put the veteran on notice to furnish evidence 
in his possession.  After the veteran was afforded 
opportunity to respond to each notice identified above, the 
June 2007 SSOC reflects readjudication of the claim.  Hence, 
the appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The Board also the points out that the June 2007 SSOC 
informed the appellant how disability ratings and effective 
dates are assigned, and the type of evidence that impacts 
those determinations.  However, neither the timing (at the 
time of, and not prior to, the last adjudication of the 
claim) nor form of the notice is shown to prejudice the 
veteran.  As the Board's decision herein denies the claim for 
service connection for a left foot disability, no disability 
rating or effective date is being, or is to be, assigned; 
thus, there is no possibility of prejudice to the veteran 
under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, as well 
as VA treatment records from the Atlanta, Georgia VA Medical 
Center and VA examination reports.  Also of record is  the 
transcript of the veteran's Board hearing, as well as various 
written statements submitted by the veteran or by his 
representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Both during his hearing and in written statements, the 
veteran has contended that he injured his left foot, when it 
was run over by a forklift in October 1982, and has asserted 
that his current left foot disorder should be service 
connected.  The veteran has acknowledged that, post-service, 
he did not seek medical treatment prior to 1995.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Considering the evidence of record in light of the governing 
legal authority, the Board finds that the record does not 
provide a basis for establishing service connection for left 
foot disability on any basis.

Service medical records show that, on the medical history 
portion of the veteran's February 1988 enlistment examination 
report, the veteran checked both "no" and "don't know" for 
foot trouble, and clinical findings for the feet were noted 
to be normal.  An October 1982 record reflects that the 
veteran was treated following a report that he had jumped off 
a forklift when the wheel locked and the forklift's blade ran 
over his left foot.  He stated that nothing popped but 
complained of severe pain.  On examination, no swelling, 
discoloration or abnormalities were noted.  The assessment 
was rule out "sprained ankle ?." Nearly a month later, the 
veteran was seen for complaints of soreness to the left foot 
off and on of three weeks' duration.  He reported that he had 
received Ben-Gay and had the foot wrapped but it was not x-
rayed.  On examination, there was no swelling or pain to 
touch and he had normal range of motion.  The assessment was 
possible muscle strain.  The veteran was re-evaluated and it 
was determined that his episodic pain of the left foot in the 
morning was most likely secondary to a new sport, martial 
arts.  

The first post-service private treatment of the veteran 's 
left foot appears to be for corns and calluses in August 
1998.  He was also treated for diabetic ulcers on his left 
foot in August 2001.

During a November 2002 VA urgent care visit, the veteran 
complained of left heel pain of two to three months' 
duration, worse in the morning, and no history of injury or 
trauma.  On examination, the left foot was tender to 
palpation over the plantar fascia and Achilles tendon.  No 
swelling or erythema was noted.  The assessment was plantar 
fasciitis.  A December 2002 VA x-ray of the left foot 
revealed a tiny heel spur in lateral os calcis, which might 
cause pain on prolonged weight bearing or walking.  

An April 2003 VA podiatry note reflects that the veteran 
complained of heel pain and stated that he had been having 
the problem for 10 years.  He had been given a heel pad, 
which helped with the pain a lot, but he needed a new one.  
The veteran claimed that his pain was worse when he got out 
of bed in the morning.  Examination showed pain with 
palpation to the left medial calcaneal tubercle but no pain 
with palpation of the left plantar fascia.  The assessment 
was plantar fasciitis.  X-rays of the left foot revealed 
hypertrophic degenerative spurring of the proximal 
interphalangeal (PIP) joint of the second digit, consistent 
with hypertrophic degenerative arthritis; a minimal inferior 
calcaneal spur; synostosis of the middle and distal fifth 
phalanges - anatomic variant; and no fracture, dislocation or 
erosive pathology with no change from the December 2002 x-
ray.  Similar findings were noted on physical examination in 
July and August 2003, when he was given injections for his 
plantar fasciitis.

In a June 2005 statement, a VA podiatrist reiterated the 
veteran's history of injuring his left heel in service, 
adding that the service medical records reflected treatment 
for a sprained ankle and muscle strain, but without any x-ray 
studies from that period of time.  He noted that VA 
electronic records revealed that x-rays show inferior 
calcaneal bone spurring and that the veteran has been treated 
for plantar fasciitis of the left foot.  The podiatrist 
stated that there is a possibility that the 1982 injury 
contributed to the veteran's current complaints; however, he 
also indicated that, without the veteran's entire medical 
records and previous radiographs if available, it would be 
mere conjecture on his behalf to provide a nexus between the 
1982 injury and the veteran's current condition.  On 
examination later that month, the veteran was noted to have a 
callus in addition to the prior findings.  The assessment 
remained unchanged.

Following a review of the claims file and a physical 
examination of the veteran in April 2007, the VA podiatrist, 
who had written the June 2005 statement, noted that 
contemporaneous x-rays showed no acute fractures or 
dislocations of the left foot; but pes planus and small 
plantar heel spurs were seen and there was mild focal and 
small focal soft tissue prominence overlying the base of the 
left fifth metatarsal consistent with the veteran's known 
tyloma.  The impression was no acute osseous abnormality and 
findings consistent with known left fifth submetatarsal base 
tyloma.  The diagnoses were heel spur syndrome, callouses, 
and asymptomatic pes planus.  In regards to the veteran's 
heel spur syndrome, the examiner noted that, in the absence 
of radiographic evidence from 1982, he was unable to 
demonstrate that the currently noted spur either was or was 
not present at the time of the 1982 injury; he offered that, 
in his opinion, no clear nexus could be drawn.  The examiner 
added that the veteran's lateral, non-painful foot 
callosities are at least as likely as not the result of his 
heel pain as the veteran is walking on the outside (lateral) 
aspect of his foot in an attempt to offload the inferior heel 
and reduce his symptoms.  The examiner also opined that the 
veteran's mild pes planus may be contributing to his heel 
pain and overall spur formation as his foot is pronating and 
increasing the strain on the insertion of the plantar fascia; 
however, he indicated that he did not believe that this is 
the result of the veteran's left foot injury sustained while 
on active duty.

As indicated above, service medical records are devoid of any 
definite diagnosis of left foot disability.  The Board notes 
that the only times that the veteran was treated for left 
foot problems in service, following an October 1982 forklift 
accident, the examiner gave tentative diagnoses of a left 
ankle sprain and possible muscle strain.  However, no chronic 
foot disability was shown in service or several years 
thereafter. The Board also points out that, since the only 
diagnosis of arthritis was made in January 2004, more than 18 
years after discharge from service, the record presents no 
basis for a grant of service connection for arthritis on a 
presumptive basis.  

Further, the only competent opinion addressing the etiology 
of current left foot disability-the opinion of the April 
2007 VA examiner-weighs against the claim.  As this opinion 
was based on both examination of the veteran, and 
consideration of his documented medical history and 
assertions, the Board finds such opinion probative and 
dispositive of the question of whether there exists a medical 
relationship between current left foot disability and 
service, and neither the veteran nor his representative has 
identified, presented, or alluded to the existence of a 
contrary medical opinion-i.e., one that, in fact, 
establishes a relationship between current left foot 
disability and service.  

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's assertions advanced in 
connection with the current claim.  The Board does not doubt 
the sincerity of their belief that the veteran has current 
left foot disability related to service.  However, as lay 
persons without appropriate medical training and expertise, 
neither is competent to provide probative (persuasive) 
evidence on a medical matter, such as the diagnosis of a 
specific disability or opinion as to etiology of any such 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for left foot disability must be denied.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for left foot disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


